 Case 1:17-cv-02651-RJL Document 35-2 Filed 11/19/18 Page 1 of 5




 ATTACHMENT A
  Fiscal Year 2018 Rio Grande Valley
Levee/Border Wall System Construction
           Projects Overview
        Case 1:17-cv-02651-RJL Document 35-2 Filed 11/19/18 Page 2 of 5




September 6, 2018



To Whom It May Concern,



U.S. Customs and Border Protection (CBP) is seeking your input concerning the construction of
a levee/border wall system in the United States Border Patrol (USBP) Rio Grande Valley (RGV)
Sector. Based on the feedback CBP received as a part of its earlier outreach, CBP is extending
the due date for comments to November 6, 2018.


CBP proposes to: (1) design and construct approximately 25 miles of levee/border wall system in
Hidalgo County, Texas within the USBP’s McAllen and Weslaco Stations’ area of responsibility
(AOR); and (2) design and construct approximately eight (8) miles of border wall system in Starr
County, Texas within the USBP’s Rio Grande City (RGC) Station AOR. The border wall
system project in the RGC Station AOR may include an additional four (4) miles. The McAllen,
Weslaco, and Rio Grande City Stations are all located within the USBP’s RGV Sector. More
information about the projects is included in an attachment to this letter.


CBP is seeking input on potential impacts to the environment, culture, and commerce, including
potential socioeconomic impacts, and quality of life. CBP will be conducting environmental site
surveys and assessments and is also gathering data and input from state and local government
agencies, federal agencies, Native American tribes, and landowners that may be affected by or
otherwise have an interest in the construction projects. As the projects progress, there will be
additional opportunities for public comment. CBP will prepare environmental planning
documents to evaluate potential environmental impacts and make those documents available for
public review.


How to Provide Comments
Comments and information will be accepted until November 6, 2018. Comments should include
data or information that could help inform CBP’s analysis of potential impacts. Helpful
comments are fact-based, include links to data or research, and provide specific information
concerning potential impacts to biological, cultural, and natural resources. If known, your
response should include any state and local restrictions, permitting or other requirements that
CBP should consider during project siting, construction, and operation.
         Case 1:17-cv-02651-RJL Document 35-2 Filed 11/19/18 Page 3 of 5


Page 2


Comments, questions, or concerns can be emailed to CBP at commentsenv@cbp.dhs.gov. Please
include “FY18 RGV Border Construction Projects” in the title of your email. Comments
received in response to this letter, including names and addresses of those who comment, will be
part of the public record. If you are providing a comment about a specific segment, please
specify that in your comment (Weslaco Station AOR, McAllen Station AOR, or Rio Grande City
AOR).


You may also use the above e-mail address to request project notifications. Further information
and Spanish-language materials are available at the following web site:

www.cbp.gov/about/environmental-cultural-stewardship/nepa-documents/docs-review


You may also submit comments, questions, or concerns to the following address:


U.S. Customs and Border Protection
U.S. Border Patrol Headquarters
1300 Pennsylvania Ave. 6.5E Mail Stop 1039
Washington, DC 20229-1100


We appreciate your feedback and help with evaluating the environmental impacts of these
projects.


Sincerely,




Paul Enriquez
Acquisition, Real Estate and Environmental Director
Border Wall Program Management Office, U.S. Border Patrol
                   Case 1:17-cv-02651-RJL Document 35-2 Filed 11/19/18 Page 4 of 5




               Fiscal Year 2018 (FY18) Rio Grande Valley (RGV)
          Levee/Border Wall System Construction Projects Overview
The wall system will be similar to other levee and border wall system infrastructure located within the RGV Sector. Below
you will find maps showing the locations for levee wall system in Hidalgo County and the border wall system in Starr County.
The approximate mileage for each of the three U.S. Border Patrol (USBP) Areas of Responsibility (AOR) is as follows:

         Weslaco AOR                                                                                       McAllen AOR                                                             Rio Grande City AOR
           APPROXIMATELY                                                                                        APPROXIMATELY                                                                 APPROXIMATELY


                14                                                                                                           11                                                                 8-12
                MILES                                                                                                        MILES                                                                MILES

          (Hidalgo County)                                                                                    (Hidalgo County)                                                                (Starr County)

Regarding the approximately 25 miles of levee wall system in Hidalgo County, the proposed alignment would be situated
on the south face of the northern U.S. International Boundary Water Commission (IBWC) levee. The proposed design
includes a reinforced concrete levee wall system to the approximate height of the existing levee with 18-foot tall steel
bollards installed on the top of the levee wall system. The project would also include a 150-foot enforcement zone on the
south/river side of the levee wall system, detection and surveillance technology that would be incorporated into the levee
wall system, automated vehicle gates, pedestrian gates, an all-weather patrol road that would run parallel to the levee
wall system, and enforcement zone lighting.

Levee/Border Wall System Hidalgo County                                                                                                                                                                             L E G END
                                                                                                                                                                                                   Levee/Border Wall System FY18 Projects

                                                                                                                                                                                                           Levee/Border Wall System FY18 -
                                                                                                                                                                                                           McAllen (MCS)

                                                                                                                                                                                                           Levee/Border Wall System FY18 -
                                                                                                                                                                                                           Weslaco (WSL)

                                                                                                                                                                                                   Existing Pedestrian Fence

                                                                                                                                                                                                           Primary

                                                                                                          Edinburg



                                                                                                                     £
                                                                                                                     ¤
                                                                                                                     281
                    La Homa
                                                                         ATION

                                                                        ATION




                     McAllen
                                                                   EN ST

                                                                  CO ST




    £
    ¤
    83
                                                                M CA LL

                                                                          W ESLA




                                                                          McAllen                                          Hidalgo
                                    Mission                                                                                                      Weslaco
                                                                                                   £
                                                                                                   ¤
                                                                                                   83




                                                                                                             San Juan        Alamo

                                                                                                  Pharr
                                                                                                                                                  Donna


                                                                                                                                                            Weslaco
                                        k
                                        Æ                                                                                                                                          Mercedes
                                   OE
                                 sP
                              ua
                              ld
                            za
                          An




                                                            k
                                                            Æ
                                                                                              k
                                                                                              Æ
                                                        E
                                                     PO




                                                                                                                                                                                                         *If sheet measures less than 11x17" it is a reduced print.
                                                                                                                                                                                                   1 in = 3 mi          Reduce scale accordingly.       1:190,080
                                                    o
                                                a lg




                                                                                                              Santa Ana                               £
                                                                                                                                                      ¤
                                                                                                                                                      281
                                                                                          E




                                   Reynosa
                                                                                       PO
                                                 d




                                                                                                                NWR
                                              Hi




                                                                                                                                             k
                                                                                                                                             Æ                                                                                 Corpus Christi
                                                                                         r
                                                                                      ar
                                                                                   Ph




                                                                                                                                                                               k
                                                                                                                                                                               Æ                                 LAREDO
                                                                                                                                        OE
                                                                                                                                      aP




                                                                                                                                                                           E




                                                                                                                                                                                                                              TX
                                                                                                                                                                        PO
                                                                                                                                     nn
                                                                                                                                     Do




                                                                                                                                                                       o




                                                                                                                                                                                                                             RIO GRANDE
                                                                                                                                                                         s
                                                                                                                                                                      re




                                                                                                                                                                                                                               VALLEY
                                                                                                                                                                   og
                                                                                                                                                                 Pr




                                                                                                                           Page 1 of 2
                                                                                                                                                                                                     AREA ENLARGED



                                                                                                                                                                                                                                                   September 4, 2018
                       Case 1:17-cv-02651-RJL Document 35-2 Filed 11/19/18 Page 5 of 5

                             Regarding the approximately 8 miles of border wall system in Starr County, with the option for
                             4 additional miles, proposed design includes 20- to 30-foot tall steel bollards, detection and
                             surveillance technology that would be incorporated into the border wall design, pedestrian gates,
                             and an all-weather patrol road parallel to the border wall system. It could also include a 150-foot
                             enforcement zone on the south side of the border wall system and enforcement zone lighting.

Border Wall System Starr County                                                                                                                     L E G END
                                                                                                                                   Border Wall System FY18

                                                                                                                                           Border Wall System FY18




           £
           ¤
           83




                                                                      Rio Grande
                                                                          City
                   k
                   Æ
                                                                                         Starr
                  OE
                aP
               m
            Ro




                                                         Rio Grande
                                                             City



                                                                  k
                                                                  Æ
                                                                  E
                                                               PO

                                                                       UN
                                                            ty



                                                                           ITE
                                                           Ci

                                                                  ME


                                                                           DS
                                                         de
                                                      an



                                                                      XI


                                                                            TAT
                                                                      CO
                                                    Gr




                                                                                ES
                                                     o
                                                  Ri




                                                                                                                           N
                                                                                                                          T IO
                                                                                                 £
                                                                                                 ¤
                                                                                                 83




                                                                                                                       TA

                                                                                                                             N
                                                                                                                    YS

                                                                                                                            T IO
                                                                                                                   C IT

                                                                                                                          TA
                                                                                                                        NS
                                                                                                                  DE
                                                                                                                       LE
                                                                                                              AN
                                                                                                                    AL
                                                                                                              GR
                                                                                                                   MC
                                                                                                           RI O
                                                                                                              Hidalgo
                                                                                                                                         *If sheet measures less than 11x17" it is a reduced print.
                                                                                                           McAllen                 1 in = 2.76 mi       Reduce scale accordingly.       1:175,000

                                                                                                                                                                                      Corpus
                                                                                                                                                                                      Christi
                                                                                                                   k
                                                                                                                   Æ                                        LAREDO




                                                                                                               E
                                                                                                            PO
                                                                                                                                                                          TX




                                                                                                          nos
                                                                                                                                                                           RIO GRANDE




                                                                                                       ba
                                                                                                                                                                             VALLEY




                                                                                                      sE
                                                                                                      Lo
                                                                                                                                       AREA ENLARGED

                                                                                                                                   Monterrey




                                                                                                                                                                                   September 4, 2018



 Additional details of the possible components of the projects are as follows:
 ●● Levee Wall— The levee wall would be a concrete wall to the approximate height of the levee crest with 18-
    foot tall bollards installed in the top of the levee wall.
 ●● Border Wall System in Starr County— The bollard wall would be 20- to 30-feet high utilizing 6”x6” concrete filled
    steel bollards.
 ●● 150-foot Enforcement Zone— The enforcement zone would be an area extending from the south/river
    side of the levee wall or border wall systems approximately 150 feet. All vegetation within the 150-foot
    enforcement zone will be cleared.
 ●● Gates— Automated vehicle gates would be installed with a minimum height of 18 feet and minimum width
    of 20 feet. In addition, gates designed to allow for farming equipment would be installed where appropriate
    and range in width from 40 to 50 feet. All gates will be motorized overhead sliding gates with an enclosed
    drive and operator system.
 ●● Lighting— LED lighting would be installed as part of this project. CBP would work with the appropriate
    stakeholders to develop solutions to avoid excess lighting beyond the enforcement zone.
 ●● All Weather Road— An all-weather aggregate patrol road (type FC-2) would be constructed on the south side
    and parallel to the levee or border wall systemand within the 150-foot enforcement zone. The specific location
    of the road within the enforcement zone would be determined during the design phase of the project.
 ●● Cameras— A camera surveillance system would be installed to monitor the wall, the enforcement zone, and
    southern approach.
                                                                           Page 2 of 2
